Day, J.
The defendant makes several objections to the judgment in this ease, amongst which it is urged that there is no corroborating evidence tending to connect the defendant with the commission of the crime charged, as is required in section 4560 of the Code, but that the verdict rests alone upon the uncorroborated testimony of the prosecuting witness. Each member of the court has examined the evidence with care, and we feel constrained to hold that there is an entire, absence of such corroboration as the statute requires. The prosecuting witness was a servant in the family of defendant’s father, of which the defendant was a member. The *744most that can be said is that the defendant had an opportunity to employ seductive arts. There is no evidence that he did so. There were several other young men, members of' the same family during the period that the offense is alleged to have been committed, who had equal opportunities. But mere proof of having opportunity for sexual intercourse does not constitute evidence corroborative of the prosecuting witness on a trial for seduction. State v. Painter, 50 Iowa, 317. In that case it is said that we are unwilling to go beyond the case of State v. Wells, 48 Iowa, 671. To sustain the conviction in this case wre would be obliged to go very far beyond the doctrine of State v. Wells. For the reason that the evidence is insufficient to sustain the conviction, the judgment must be
Reversed.